THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

Case No. 19-cv-242
UNITED STATES OF AMERICA,

Plaintiff,

Vv.
ERIC T. ANDERSON,
LISA RICHARDSON,

MMJ LAKE PROPERTIES LLC, and
FORESIGHT BANK,

Defendants.

 

DEFAULT JUDGMENTS AGAINST DEFENDANTS ERIC ANDERSON AND LISA
RICHARDSON

This matter comes before the Court upon the United States Motion for an Entry of
Default Judgments against Eric Anderson and Lisa Richardson, filed at ECF No. __, pursuant to
Fed. R. Civ. P. 55(b), supported by a brief and declaration of an IRS Revenue Advisor. After
due consideration thereon, it is hereby

ORDERED that the United States’ motion for default judgments against defendants
Anderson and Richardson is GRANTED; and

IT IS ORDERED, ADJUDGED and DECREED that default judgments are entered in
favor of the United States and against defendants Eric Anderson and Lisa Richardson as follows:
I; The United States federal tax liens, associated with the federal income tax liabilities of

Eric T. Anderson for tax years 2003 and 2004, are valid and subsisting liens and attached

to all property and rights to property of Eric Anderson, including his interest in the real

property located at E6847 836th Avenue, Colfax, Wisconsin, 54730 (the “Property”);
2; The federal tax liens are enforced against Eric Anderson’s equitable interest in the
Property arising out of the Land Contract executed between MMJ Lake Properties, as the
vendor, and Eric Anderson and Lisa Richardson, as the vendees or purchasers and as
tenants in common; and

a The Property shall be sold by public auction free and clear of the rights, claims, or
interests of all parties in the above captioned case, with the proceeds to be distributed first
to pay any reasonable costs and expenses of the sale; second, to the mortgage-holder
defendant Foresight Bank; third, to the defendant MMJ Lake Properties for the
outstanding balance on the Land Contract on the Property; and fourth to Lisa Richardson
and the United States whereby Lisa Richardson and the United States each receive fifty
percent of the remaining net sale proceeds (with the United States’ portion to be applied
towards partial payment of the federal tax liens associated with Anderson’s 2003 and
2004 federal income tax liabilities).

4. The United States shall file a motion for an order to carry out the terms of the public
auction sale of the Property, along with a proposed order of sale, within 90 days from
entry of this judgment.

IT IS SO ORDERED:

yu
Dated this” day of ~W7@uPFR 2019

herd. 206 Fa

The\Honorable James D. Peterson
United States District Judge
